Case 3:16-cv-01283-JM-MDD Document 179 Filed 07/31/20 PageID.5433 Page 1 of 2




 1   NICHOLAS J. FOX (SBN 279577)           EILEEN R. RIDLEY (SBN 151735)
       nfox@foley.com                         eridley@foley.com
 2   FOLEY & LARDNER LLP                    FOLEY & LARDNER LLP
     3579 Valley Centre Drive, Suite 300    555 California Street, Suite 1700
 3   San Diego, CA 92130                    San Francisco, CA 94104-1520
 4   Telephone: (858) 847-6700              Telephone: (415) 434-4484
     Facsimile: (858) 792-6773              Facsimile: (415) 434-4507
 5
     ROBERT L. TEEL (SBN 127081)            RONALD A. MARRON (SBN 175650)
 6    lawoffice@rlteel.com                   ron@consumersadvocates.com
     LAW OFFICE OF ROBERT L.                LAW OFFICES OF
 7   TEEL                                   RONALD A. MARRON, APLC
     1425 Broadway, Mail Code: 20-6690      651 Arroyo Drive
 8   Seattle, Washington 98122              San Diego, California 92103
     Telephone: (866) 833-5529              Telephone: (619) 696-9006
 9   Facsimile: (855) 609-6911              Facsimile: (619) 564-6665
10

11 Attorneys for Plaintiffs and the Class

12

13

14                       UNITED STATES DISTRICT COURT

15                    SOUTHERN DISTRICT OF CALIFORNIA

16

17 JUAN ROMERO, FRANK                      ) Case No.: 16-CV-1283-JM-MDD
   TISCARENO, and KENNETH ELLIOTT )
18 on behalf of themselves and all others  ) NOTICE OF MOTION AND
   similarly situated,                     ) MOTION FOR FINAL APPROVAL
19                                         )
                                           ) OF CLASS ACTION SETTLEMENT
20                                         )
                             Plaintiff(s), )
21                                         ) Date: September 28, 2020
         vs.                               )
22                                         ) Time: 10:00 AM
                                           ) Courtroom: 5D
23 SECURUS      TECHNOLOGIES,      INC.,   ) Judge: Hon. Jeffrey T. Miller
                                           )
24                                         )
                                           )
25                                         )
                         Defendant(s).     )
26                                         )

27

28
       NOTICE AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                           CASE No. 16-CV-1283-JM-MDD
Case 3:16-cv-01283-JM-MDD Document 179 Filed 07/31/20 PageID.5434 Page 2 of 2




 1        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2        PLEASE TAKE NOTICE that on September 28, 2020 at 10:00 AM or as soon
 3 thereafter as this matter may be heard before the Honorable Jeffrey T. Miller, in

 4 Courtroom 5D of the Edward J. Schwartz United States Courthouse, located in Suite

 5 5190, 221 West Broadway, San Diego, California 92101, Plaintiffs Kenneth Elliott,

 6 Juan Romero, and Frank Tiscareno (“Plaintiffs”) will, and hereby do, move this Court

 7 for final approval of the proposed Settlement Agreement reached between Plaintiffs

 8 and Defendant Securus Technologies, Inc.
 9        This motion is based on upon: (1) this Notice of Motion and Motion; (2) the
10 Memorandum of Points and Authorities, Declaration of Robert Teel, and proposed

11 Order filed herewith; (3) the First Amended and Restated Settlement Agreement; (4)

12 the pleadings and papers on file in this action; and (5) such other written or oral

13 argument as may be presented to the Court.

14

15 Respectfully submitted, July 31, 2020

16
                                  By:      /s/ Ronald A. Marron
17                                         Ronald A. Marron
18
                                   THE LAW OFFICE OF RONALD A. MARRON
19                                 Ronald A. Marron
20                                 LAW OFFICE OF ROBERT L. TEEL
                                   Robert L. Teel
21
                                   FOLEY & LARDNER LLP
22                                 Eileen R. Ridley
23                                 Nicholas J. Fox

24                                Attorneys for Plaintiffs Juan Romero,
                                  Frank Tiscareno, and Kenneth Elliot
25

26

27                                      1
       NOTICE AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
28                         CASE No. 16-CV-1283-JM-MDD
